Exhibit 10.1

[g111501kbi001.gif]

March 13, 2007

2007 Bonus and Incentive Share Award For:

«Name»

Grant Date:

 

February 27, 2007

 

 

Restricted Shares Vesting Date:

 

February 27, 2011

 

 

Unrestricted Shares Awarded:

 

«Bonus_Shares»

 

(“Bonus Shares”)

Restricted Shares Awarded:

 

«Incentive_Shares»

 

(“Incentive Shares”)

 

I am pleased to confirm the award made to you on February 27, 2007 by the
Compensation Committee of the Board of Directors of «Bonus_Shares» Bonus Shares
and «Incentive_Shares» Incentive Shares of the Company’s common stock.

The grant of Incentive Shares awarded to you is subject to four-year
cliff-vesting if you retain all of your Bonus Shares during that time.  The
entire award of Bonus and Incentive Shares are subject to the other terms and
conditions specified in the West Pharmaceutical Services, Inc. 2004 Stock-Based
Compensation Plan.  Attached with this award letter are a summary of important 
Terms and Conditions and a Participant Information Statement.  Both documents
should be reviewed carefully.

This Award is governed by all of the terms and conditions contained in this
award letter and the Plan.  In the event of a conflict between this award letter
and the Plan, the provisions of the Plan shall control for any and all
purposes.  If you wish to sell or withdraw any of the shares in your account,
you should contact the Company’s stock plan administrator, Computershare Trust
Company at 1-888-472-3073.  A Sale or Withdrawal of Shares form is enclosed for
your convenience.

Please review the attached documentation carefully.  I would be happy to answer
any questions about the terms and conditions of your awards.

Very truly yours,

 

[g111501kbi002.jpg]

 

Richard D. Luzzi
Vice President Human Resources

 

RDL/rmm
Attachments


--------------------------------------------------------------------------------


2007 Bonus and Incentive Stock Award

--------------------------------------------------------------------------------

 

Terms and Conditions for
Employee Bonus and Incentive Stock Awards

 

1.               Bonus Shares are shares of Company stock awarded to you and are
considered “Bonus Stock” under the Company’s 2004 Stock-Based Compensation Plan.
 Incentive Shares are shares of stock that are subject to risk of forfeiture as
explained below and are considered “Restricted Stock” under the Plan.

2.               Upon grant, the number of Bonus and Incentive shares shown on
the accompanying grant letter will be held in an account on your behalf. 
Recipients will be permitted to indirectly vote their allocated shares through
the plan administrator and to receive dividends and other distributions with
respect thereto, except that: dividends on Bonus and Incentive shares will be
reinvested in additional shares of stock.  If the Incentive Shares are
forfeited, recipient shall have no right to receive shares purchased through
dividends paid on the restricted shares.

3.               All of the Incentive shares will vest 100% on the fourth
anniversary of the grant date, subject to the following circumstances:

Event

 

Effect on Incentive Shares

Before the vesting date,

 

 

 

 

 

 

 

 

 

. . . recipient sells, assigns, exchanges, pledges, hypothecates or otherwise
encumbers any of the Bonus Shares

 

. . . all of the Incentive Shares are immediately forfeited.

 

 

 

 

 

. . . recipient tenders Bonus Shares as full or partial payment of the exercise
price of a stock option granted under a Company plan

 

. . . the Incentive Shares continue to vest according to the original schedule.

 

 

 

 

 

. . . recipient tenders Bonus Shares to satisfy applicable tax withholding
requirements as permitted by the Plan

 

. . . the Incentive Shares continue to vest according to the original schedule.

 

 

 

 

 

Termination of Employment

 

 

 

 

 

 

 

 

 

. . . due to death, disability or retirement under a qualified pension plan
maintained by the Company

 

. . . the following percentage of the Incentive Shares will vest:

 

 

 

 

 

 

 

(i)

25%, if at least 1 but less than 2 years has elapsed since the Grant Date;

 

 

 

 

 

 

 

(ii)

50%, if at least 2 but less than 3 years has elapsed since the Grant Date; and

 

 

 

 

 

 

 

(iii)

75%, if at least 3 years has elapsed since the Grant Date.

 

 

 

 

 

. . . for any reason other than death, disability or retirement

 

. . . all of the Incentive Shares are immediately forfeited.

 

1


--------------------------------------------------------------------------------


4.               This Award granted hereunder is subject to the applicable terms
and conditions of the Plan, which are incorporated herein by reference, and in
the event of any contradiction, distinction or differences between this award
letter and its summary and the terms of the Plan, the terms of the Plan will
control.

5.               If recipient has elected to defer some or all of the Bonus and
Incentive shares under the Company’s Deferred Compensation Plan, additional
restrictions apply to these shares.

6.               The Company may condition delivery of certificates for shares
upon the prior receipt from Employee of any undertakings which it may determine
are required to assure that the certificates are being issued in compliance with
federal and state securities laws.

2


--------------------------------------------------------------------------------